                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE
                              )
LIBERTARIAN PARTY OF          )
NEW HAMPSHIRE,                )
                              )
       and                    )
                              )
JO JORGENSON                  )
                              )
       and                    )
                              )
SPIKE COHEN,                  )
                              )
       and                    )
                              )
DARRYL PERRY,                 )
                              )
       and                    )
                              )
JUSTIN O’DONNELL              )
                              )
       and                    )
                              )
ZACK DUMONT                   )
                              )
       and                    )
                              )
ANDREW OLDING,                )
     Plaintiffs,              )
                              )
       v.                     )        Civil Case No.: 1:20-cv-00688
                              )
GOVERNOR CHRISTOPHER T.       )
                 SUNUNU       )
In his official capacity as   )
Governor of the               )
State of New Hampshire        )
                              )
       and                    )
                              )
WILLIAM GARDNER,              )
in his official capacity as   )
Secretary of State of the     )
State of New Hampshire,       )
        Defendant             )
                              )



                                   1
     MOTION FOR LEAVE TO FILE A TABLE OF ADDITIONAL AUTHORITIES


                NOW COMES the Plaintiffs, by and through their attorneys, Backus,

         Meyer & Branch, LLP, and respectfully requests leave to file additional authorities

         stating as follows:



         1.     Plaintiffs seeks leave to file a listing of recent supporting federal district

                court decisions which were not available to them at the time of the original

                preliminary injunction filing.

         2.     This listing is being provided in response to the additional authority

                provided in Defendants’ Surreply.

         3.     The listing is not annotated except for the Westlaw citation, identification

                of the court, and date of opinion.




                                                            Respectfully submitted,


                                                            Libertarian Party of
                                                             New Hampshire

                                                            By It’s attorneys,

                                                            Backus, Meyer & Branch, LLP

Dated:          7/23/20                              By:          /s/ Jon Meyer
                                                            Jon Meyer, NH Bar # 1744
                                                            116 Lowell Street, P.O. Box 516
                                                            Manchester, NH 03105-0516
                                                            603-668-7272
                                                            jmeyer@backusmeyer.com



                                                 2
                              CERTIFICATE OF SERVICE

     I hereby certify that a copy of the foregoing has been delivered electronically, via
ECF/NexGen, this 23rd day of July, 2020 to all counsel of record.

                                                 /s/ Jon Meyer
                                                 Jon Meyer




                                            3
